Citation Nr: 0010360	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-14 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for abdominal 
hernia, with diastasis recti, currently evaluated as 20 
percent disabling.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The appellant served on active duty from October 1961 to 
November 1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

It is noted that a hearing was requested and held before the 
undersigned Member of the Board on March 17, 2000, at which 
time the appellant offered testimony with respect to the 
issues on appeal.  A transcript of that hearing has been 
associated with the appellant's claims folder.


FINDINGS OF FACT

1.  The appellant served on active duty for more than 90 days 
during a period of war and was honorably discharged.

2.  VA treatment records dated in 1997-98 reflect that the 
appellant has multiple medical and emotional problems, to 
include service-connected abdominal hernia with diastasis 
recti, and a number of nonservice-connected disabilities, 
namely, bronchial asthma, chronic obstructive pulmonary 
disease (COPD), peptic disease, hypertension, and low back 
strain.  His prior work experience is as a custodian and he 
describes permanent disability in that line of work due to 
all of his physical and mental problems.

3.  The claim is plausible as the evidence of record reflects 
that the appellant has no current income from any source.


CONCLUSION OF LAW

The claim of entitlement to nonservice-connected pension 
benefits based on permanent and total disability is well 
grounded.  38 U.S.C.A. §§ 1521, 5107 (West 1991); 38 C.F.R. 
§ 3.3 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (the Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

A claim for nonservice-connected pension benefits is well 
grounded if the following criteria are met:  (1) there is 
evidence of honorable active military service of 90 days or 
more during a period of war (or discharge or release from 
service during a period of war for a service-connected 
disability); (2) there is evidence of permanent and total 
disability productive of unemployability; and (3) there is 
evidence of income that does not exceed the statutory limit.  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); see 
also 38 U.S.C. § 1521 (West 1991); 38 C.F.R. § 3.3 (1999).  
For purposes of determining whether a claim is well grounded, 
the supporting evidence is presumed to be true and is not 
subject to weighing.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The appellant served on active duty for more than 90 days 
(October 1961 to November 1964) during a period of war 
(Vietnam era) and was honorably discharged.  See DD 214, of 
record.  VA treatment records dated in 1997-98 reflect that 
the appellant has multiple medical and emotional problems, to 
include service-connected abdominal hernia with diastasis 
recti, rated 20 percent disabling, and a number of 
nonservice-connected disabilities, namely, bronchial asthma, 
chronic obstructive pulmonary disease (COPD), rated 30 
percent disabling, peptic disease, rated 10 percent 
disabling, hypertension, rated noncompensably disabling, and 
low back strain, also rated noncompensably disabling.  His 
combined disability rating for pension purposes is currently 
50 percent.  His prior work experience is as a custodian and 
he describes permanent disability in that line of work due to 
his disabilities.  The evidence of record reflects that the 
appellant has no current income from any source.  He 
therefore does not exceed the income-net worth limitations 
established for basis eligibility for pension benefits.  38 
U.S.C.A. § 1522 (West 1991).

In view of the foregoing, the Board concludes that the 
appellant's claim for pension benefits is plausible, and 
therefore well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

The claim of entitlement to nonservice-connected pension 
benefits based on permanent and total disability is well 
grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to nonservice-connected 
pension benefits based on permanent and total disability is 
well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The appellant's pension claim was denied by the RO in June 
1997 on the basis of the evidence of record which included 
the reports of VA compensation examinations conducted in 
April 1997.  On the basis of this evidence, the appellant was 
rated a combined 50 percent disabled for pension purposes for 
the disabilities described above.  However, the other medical 
records in the file, to include VA in/outpatient treatment 
reports dated in 1997-98, identified additional medical 
disorders which have not been considered or specifically 
rated for pension purposes.  These disabilities include 
depression, chronic lumbar back and hip pain, multiple joint 
pain and cramping in the hands, headaches, poor vision, 
impaired hearing, and a right knee disorder.  It is not 
altogether clear whether he currently suffers from one or 
more of these conditions, but given the recent dates of 
treatment, further examination is warranted to rule out their 
presence and if present, to determine the disabling effects 
of the condition(s).  Before a total and permanent disability 
can be awarded, an evaluation must be performed under the 
schedule of ratings to determine the percentage of impairment 
caused by each disability shown by the evidence.  See 38 
C.F.R. §§ 3.340(a), 4.15, 4.17 (1999).

In addition, the evidence reflects impairment due to alcohol 
abuse, a substance abuse disorder.  The RO should make 
specific findings as to any disorders that are the result of 
the appellant's willful misconduct.  38 C.F.R. § 3.301(b) 
(1999).

Well-settled judicial precedent holds that in a situation as 
is presented by the facts in this case, a remand for a new 
examination is in order to render a new rating decision that 
accurately identifies the percentage of impairment 
attributable to each specific disability shown by the 
evidence of record.  See Roberts v. Derwinski, 2 Vet. App. 
387, 390 (1992).  Accordingly, the Board concludes that there 
must be a new rating examination in order that the 
adjudication may be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may 
include "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").

Further, the Board finds that additional development of the 
evidentiary record is in order because VA is on notice of the 
existence of government records relevant to the issues under 
consideration.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(per curiam) (records in constructive possession of VA).  At 
his hearing before the undersigned in March 2000, the 
appellant alluded to more recent treatment for his hernia 
disability, stating that he had been examined at the VA 
Medical Center (VAMC) in Little Rock, Arkansas, approximately 
three weeks prior to the hearing.  He also testified that he 
had been receiving disability benefits from the Social 
Security Administration (SSA) since March 1999.  Thus, 
additional medical records of more recent chronology are 
available, which are potentially relevant to one or more of 
the claims on appeal.  The requisition and consideration of 
all available medical-treatment records that are clearly 
relevant to an issue on appeal is necessary for the proper 
adjudication of this case.  This is particularly important 
with regard to VA medical records.  Well-established legal 
precedent holds that VA has constructive notice of medical 
records in its possession, Bell, supra, and therefore, any 
available records from the aforementioned VA facility should 
be obtained and associated with the file.

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991 & Supp. 1999); see also Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained) and Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches in 
cases where the record references other known and existing 
evidence that might pertain to the claim under 
consideration).  The duty to assist the appellant in the 
development of his claim includes the duty to request 
information which may be pertinent to the claim.  38 U.S.C.A. 
§§ 5106, 5107(a) (West 1991).  The duty to assist is 
particularly applicable to records which are known to be in 
the possession of the Federal Government, such as VA and SSA 
records.  See Counts v. Brown, 6 Vet. App. 473 (1994).

In view of the above, the Board finds that additional medical 
development to evaluate the appellant's hernia disability 
would prove useful in this case, and is consistent with VA's 
duty to assist, as this is a claim seeking an increased 
rating arising from an appeal of the original award of 
service connection and assignment of a disability rating.  
See Shipwash v. Brown, 8 Vet. App. 218 (1995).  In this 
particular case, review of the evidence discloses that the 
appellant's hernia disorder was last evaluated by VA in April 
1997.  On the basis of this examination as well as all the 
pertinent evidence on file, the RO granted service connection 
and a 20 percent rating for this disability, effective from 
the date of claim, January 23, 1997.  Further review of the 
claim by the statement of the case in August 1998 did not 
alter the assignment of this initial rating.  Although such 
action obviates the necessity of considering staged ratings 
at this point, see Fenderson v. West, 12 Vet. App. 119 
(1999), the claim is still pending on appeal as the appellant 
has not withdrawn this claim and a greater benefit is 
provided under the schedular criteria.  See AB v. Brown, 6 
Vet. App. 35 (1993).

Moreover, in light of the additional evidentiary development 
ordered by this remand, the Board concludes that a new VA 
examination should be conducted to ensure compliance with the 
law, applicable VA regulations and relevant precedent 
decisions of the Court.  See e.g. Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (citing Allday v. Brown, 7 Vet. App. 
517, 526 (1995) ("where the record does not adequately 
reveal the current state of the claimant's disability and the 
claim is well grounded, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination," particularly if there is no additional medical 
evidence which adequately addresses the level of impairment 
of the disability since the previous examination).

The Board further finds that consideration of an 
extraschedular evaluation for the appellant's hernia disorder 
pursuant to 38 C.F.R. § 3.321(b)(1) (1999) is reasonably 
raised by the record.  Consequently, the Board will request 
the RO to consider the application of that section pursuant 
to this remand.  VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) 
(remand, rather than referral, is proper disposition for 
extraschedular claims inferred or reasonably raised by the 
evidence of record).

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the Little 
Rock-VAMC and request complete, legible 
copies of all medical reports which this 
facility has in its possession pertaining 
to treatment provided to the appellant 
since July 1998.  The request should 
include the report of any examination of 
the appellant that was reportedly 
conducted during April or March 2000.  
Efforts to obtain these records should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

2.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to a claim 
filed by the appellant for disability 
benefits.  The RO should obtain copies of 
award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
appellant for SSA benefits.  The RO 
should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records which are ultimately unsuccessful 
should be documented in the claims 
folder.

3.  Upon completion of the above-cited 
development, the RO should schedule the 
appellant for a VA compensation 
examination to determine the nature and 
extent of impairment caused by his 
service-connected hernia disability.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examining physician in conjunction 
with the requested examination.  All 
appropriate diagnostic tests and studies 
deemed necessary by the examiner to 
assess the severity of this disability 
should be conducted.  All pertinent 
symptomatology and medical findings 
should be reported in detail.  An opinion 
as to the specific extent and severity of 
the hernia disability, to include a 
complete and detailed discussion of all 
functional limitations associated with 
this condition, should be made.  In that 
the examination is to be conducted for 
compensation rather than for treatment 
purposes, the examiner should be advised 
to address the functional impairment of 
the appellant's disability in correlation 
with the criteria set forth in the VA 
Schedule for Rating Disabilities, 38 
C.F.R. Part 4, Diagnostic Code 7339 
(1999).  The examiner should provide 
complete rationale for all conclusions 
reached.

4.  The RO should also schedule the 
appellant for a comprehensive VA pension 
examination specifically to ascertain the 
nature, severity and permanence of his 
other disabilities.  The appellant's 
claims folder is to be made available to 
the examiner for review prior to the 
examination, and the examiner should be 
asked to indicate in the examination 
report whether he or she has reviewed the 
claims folder.  All indicated tests, 
including x-rays, if necessary, are to be 
done and the examiner should review the 
results of any testing prior to 
completion of report.  Specifically, the 
examiner should describe the level of 
disability attributable to the each one 
of the medical conditions found on 
examination.  Where applicable, and if 
the appellant is found to have a 
musculoskeletal disorder, all ranges of 
motion should be reported in degrees, and 
the examiner should be asked to describe 
what the normal range of motion for the 
affected parts would be.  The examiner 
should describe any functional limitation 
due to pain, including whether additional 
functional limitation is likely to result 
on use or during flare-ups.

The examiner should give a full 
description of any limitation of activity 
imposed by each of the appellant's 
disabilities and express opinions as to 
whether the conditions are permanent, and 
the degree of interference with the 
appellant's ability to obtain and 
maintain gainful employment caused by 
each disability identified on 
examination.  The examiner should also 
state whether the appellant's disabling 
conditions are susceptible of improvement 
through appropriate treatment.  The 
examiner must provide complete rationale 
for all conclusions reached.

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (1999); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the increased rating 
claim on appeal for the hernia disability 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.  
Consideration of an extraschedular 
evaluation for this claim under 38 C.F.R. 
§ 3.321(b)(1) should be addressed on 
readjudication as well.

7.  The RO should also readjudicate the 
issue of entitlement to a permanent and 
total disability evaluation for pension 
purposes, with application of all 
appropriate laws, regulations and 
diagnostic codes (as amended), and with 
consideration of any additional 
information obtained as a result of this 
remand, including the report of the VA 
examination.  The RO should consider each 
of the appellant's ratable disabilities 
with application of the appropriate 
diagnostic codes in the Schedule for 
Rating Disabilities to determine the 
percentage of impairment caused by each 
disability.  In evaluating any degree of 
disability of any reported 
musculoskeletal disorder, the RO must 
consider whether there is functional loss 
due to pain, under 38 C.F.R. §§ 4.40 and 
4.45 (1999).  The RO should consider 
whether the appellant meets the criteria 
provided under 38 U.S.C.A. §§ 1502(a)(1), 
1521(a) (West 1991); 38 C.F.R. 
§§ 3.321(b)(2), 4.15, 4.16, 4.17, 4.25 
(1999) as well as the provisions of 
Talley v. Derwinski, 2 Vet. App. 282 
(1992); Brown v. Derwinski, 2 Vet. App. 
444 (1992); and Roberts, supra.  If the 
appellant does not meet the percentage 
requirements, a permanent and total 
evaluation for pension purposes should be 
considered under 38 C.F.R. § 3.321(b)(2) 
(1999).

In addition, as alluded above, a 
determination should be made, and 
adequate rationale should be provided, as 
to whether the appellant's substance-
abuse disorder (alcoholism) is the result 
of the his own willful misconduct under 
38 C.F.R. § 3.301(b).

In deciding this claim, the RO should 
consider carefully and with heighten 
mindfulness the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b).  If the 
evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

8.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 
- 13 -


- 8 -


